This case is here on a second appeal. The first appeal was dismissed because no final judgment had been entered. Kourbetis
v. National Copper Bank of Salt Lake City (Utah) 264 P. 724. After the appeal was dismissed, a final judgment was entered in the cause and another appeal taken. The facts will be found stated in the former opinion. No briefs have been filed, possibly because the parties intend to rely on the briefs filed in the former appeal. The assigned errors and the proceedings and evidence with respect thereto are referred to in the former opinion. We have now examined the record on merits, and find no reversible error.
The judgment is affirmed.